Citation Nr: 1142402	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  08-27 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1959 to April 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran wrote to withdraw his request for a Board hearing in September 2008.  See 38 C.F.R. § 20.704 (2011). 

Service connection for tinnitus was granted in September 2008 by the RO, and is no longer in appellate status.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran served as a carpenter for the U.S. Army and was trained as a carbine rifle expert.  He contends that he developed permanent bilateral hearing loss as a result of in-service noise exposure, to include from heavy equipment, compressors, explosions and firing ranges.

A March 1959 entrance audiogram showed pure tone thresholds, in decibels, converted from American Standards Association (ASA) to International Standards Organization-American National Standards Institute units (ISO-ANSI), as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
20
LEFT
15
10
25
10
5

A March 1962 separation audiogram, also converted from ASA to ISO-ANSI units, revealed pure tone thresholds, in decibels, as follows:




HERTZ  



500
1000
2000
3000
4000
RIGHT
30
25
25
-
15
LEFT
30
25
25
-
35

In November 2007 the Veteran was afforded a VA examination.  Audiological testing revealed pure tone thresholds, in decibels, as follows:




HERTZ  



500
1000
2000
3000
4000
RIGHT
35
35
55
55
70
LEFT
35
35
50
65
70

Maryland CNC speech recognition scores were 96 percent in each ear.  

Audiological testing in July 2008 revealed pure tone thresholds, in decibels, as follows:




HERTZ  



500
1000
2000
3000
4000
RIGHT
35
40
55
55
70
LEFT
35
35
45
65
70

Maryland CNC speech recognition scores were 92 percent in each ear.

As such, the Veteran clearly has a bilateral hearing loss disability pursuant to 38 C.F.R. § 3.385.  

Although the Veteran was afforded a VA examination in November 2007, the opinion provided was inadequate.  Specifically in November 2007, the examiner stated that because hearing loss was documented as within normal limits for rating purposes bilaterally at the time of separation and showed no difference from the reference audiogram of March 1959, it did not appear that hearing loss had its origins in service.  Such a rationale is contrary to established case law, i.e., Dalton v. Nicholson, 21 Vet. App. 23 (2007), which states that an examination will be held to be inadequate where the examiner did not comment on the appellant's report of in-service injury, and instead relied on the absence of evidence in the service treatment records to provide a negative opinion.  The Veteran was also provided a VA examination in July 2008; however, no opinion was rendered.

VA has a duty to ensure that any examination or VA opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds that remand is necessary to afford the Veteran another VA audiological examination.  

In addition, the Veteran reported having several hearing tests performed by the Southern New England Telephone Company in 1968 and again in the mid-1970s.  As such, there appear to be outstanding relevant records that should be requested and associated with his claims folder.  VA is obligated to make substantial efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  The Veteran, however, is put on notice that because his medical records are private, and VA may not obtain them without his express written consent, his cooperation is required for this development to be afforded him.  In the alternative, the Veteran has the right to obtain such records and submit them to VA directly. 

Accordingly, the case is REMANDED for the following action:

1.  With the Veteran's cooperation as necessary, request and associate with the claims folder any private treatment records pertaining to his hearing loss.  If these records are unobtainable, formal findings are required that either the records sought do not exist, or that further efforts to obtain these records would be futile, and the Veteran must be provided proper notice.

2.  Following receipt of available outstanding treatment records, the Veteran should be afforded another VA audiological examination.  The claims folder must be provided to the examiner for review in connection with the examination.  The examination must include appropriate audiometric and speech discrimination testing of both ears.  The examiner should provide a discussion of the Veteran's audiological history and prior examinations, describing the disability and explaining disparities in testing results.  The examiner should provide an opinion as to whether it is at least as likely as not that any current bilateral hearing loss is related to service.  

3.  After conducting any additional development deemed necessary, the RO should readjudicate the claim, considering all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


